





CME Development Corporation

- and -

Wallace Macmillan







 



--------------------------------------------------------------------------------

CONTRACT OF EMPLOYMENT

--------------------------------------------------------------------------------

 

 



 












CONTRACT OF EMPLOYMENT AND STATEMENT OF PARTICULARS PURSUANT TO SECTION 1 OF THE
EMPLOYMENT RIGHTS ACT 1996



   

 1

 

--------------------------------------------------------------------------------

 



Name and Address of Employer:
CME Development Corporation c/o 8 th Floor, Aldwych House 71-91 Aldwych, London,
WC2B,4HN (the “Company” )
     
Name and address of Employee:
Wallace Macmillan of: 34 Copperfields, West Wycombe Road, High Wycombe, Bucks,
HP12 4AN
     
Date this contract takes effect
March 17, 2003

 
1          JOB TITBLE AND DUTIES 


1.1       Your job title is Vice-President and Chief Financial Officer,
reporting to and subject to the direction and authorization of the Chief
Operating Officer or such other executive as determined by the CEO of CME Ltd,
you will perform such functions and undertake such responsibilities as are
customarily associated with such a position.


1.2       In addition to your main duties you will be required to carry out such
other duties consistent with your position as the Company may from time to time
require. You shall diligently and faithfully perform such duties and exercise
such powers as may from time to time be assigned or vested in you in relation to
the management or conduct of the Company by the board of directors of the
Company.


1.3       You shall use your best endeavours to promote and protect the
interests of the Company and shall not do anything which is harmful to those
interests.


1.4       You shall devote the whole of your time (unless prevented by
ill-health or accident or otherwise directed by the Company) to the duties of
this contract and you shall not be directly or indirectly interested or
concerned in any manner in any other business except with the Company’s prior
written consent. If such consent is given, you must provide the Company with the
number of hours worked for any other employer each month.


2          PLACE OF WORK


2.1  You will be based in the Company’s London office.


2.2       The duties of this appointment shall relate primarily to the UK but it
is agreed that your position will require that you spend extensive time
travelling outside the UK when required by the Company for the proper
performance of your duties.


3          REMUNERATION


3.1       Your basic salary is 160,000 pounds (£) per annum, payable by equal
monthly instalments in arrears by credit transfer into your bank account.


3.2       The Company will review your salary annually on or before March
17,each year. Any increase of your salary is entirely at the Company’s
discretion and the Company will have no contractual obligation to increase your
salary.



   

 2

 

--------------------------------------------------------------------------------

 



3.3       You shall be entitled to participate in an annual discretionary “Pay
For Performance” scheme which will be awarded pro rate for time served in 2003
should any award be payable.


3.4       The amount, if any, of such a Pay For Performance shall be determined
by the Chief Executive of the Company, and is subject to the approval of the
Compensation Committee of CME Media Enterprises LTD. The Company shall provide
you with the opportunity to earn annual Pay For Performance. The amount of any
such Pay For Performance will be assessed by the CEO on the basis of achievement
of yearly personal deliverables, and the performance of the Company on a
combined EBITDA basis in relation to the Budget. The personal deliverables shall
be established annually together with the CEO as part of the budget process.


3.5       The target performance pay shall be 33 and 1/3% of the yearly
compensation. If 85% of the budget is achieved, you will be eligible for 50% of
the target performance pay. If EBITDA is 150% of Budget, you will be eligible
for a performance payment equal to 200% of the target performance pay. Amounts
of performance pay between 50% and 200% of the target based upon EBITDA achieved
shall be calculated according to a non-linear scale. The Compensation Committee
may, at its sole discretion, modify the method or basis of calculation of the
target performance pay for any given year.


3.6       Pay For Performance payment shall be made in two instalments. The
first instalment shall be made in the first pay period following the Board’s
approval of the audited financial statements and the second instalment shall be
made in the July pay period. In order to be eligible for these instalments you
must be a full time employee of the Company at the time the payment is due.


3.7       In the event of any dispute in the calculation of the performance pay,
the decision of the Compensation Committee in accordance with the above criteria
shall be final.


3.8       The Company may, in the future, decide to grant you options to
purchase stocks of the Company. Any future grant shall be entirely in the
Company’s discretion and its terms shall be determined by the Compensation
Committee and shall be approved by the Board of Directors of CME Ltd. Any such
grant shall be subject and governed by the Company’s Stock Option Plan in effect
at the time of the grant. This section may not, under any circumstances, be
interpreted as an entitlement on your part to demand option grants.


4          OTHER BENEFITS
 



4.1       During the term of this contract you are entitled to membership of the
following schemes (each referred to below as an “insurance scheme” ):


            4.1.1    a medical expenses insurance scheme providing such cover
for you and your spouse/partner and any children under the age of eighteen (18)
as the Company may from time to time notify to you;

            4.1.2     a salary continuance on long-term disability insurance
scheme providing such cover for you as the Company may from time to time notify
to you;




   

 3

 

--------------------------------------------------------------------------------

 

 
           4.1.3    a life insurance scheme under which a lump sum benefit shall
be payable on your death while this contract continues, the benefit of which
shall be paid to your dependants or such other beneficiary as the trustees of
the scheme select at their discretion, after considering any beneficiaries
identified by you in any expression of your wishes delivered to the trustees
before your death. The benefit is equal to 2 times your basic annual salary at
your death but basic annual salary for this purpose shall not exceed Inland
Revenue limits;


           4.1.4    a personal accident insurance scheme providing such cover
for you as the Company may from time to time notify to you.


4.2       Benefits under any insurance scheme shall be subject to the rules of
the scheme(s) and the terms of any applicable insurance policy and are
conditional upon your complying with and satisfying any applicable requirements
of the insurers. Copies of these rules and policies and particulars of the
requirements shall be provided to you on request. The Company shall not have any
liability to pay any benefit to you under any insurance scheme unless it
receives payment of the benefit from the insurer under the scheme.


4.3       Any insurance scheme which is provided for you is also subject to the
Company’s right to alter the cover provided or any term of the scheme or to
cease to provide (without replacement) the scheme at any time if in the opinion
of the Company your state of health is or becomes such that the Company is
unable to insure the benefits under the scheme at the normal premiums applicable
to a person of your age.


4.4       The provision of any insurance scheme does not in any way prevent the
Company from lawfully terminating this contract in accordance with the
provisions in clause  10 even if to do so would deprive you of membership of or
cover under any such scheme.


4.5       In addition to the above, and except as provided in Section 3.8, you
will be entitled to all Company Benefits on such terms that are no less
favourable than other senior non-expatriate executives.


5         EXPENSES
 
The Company shall reimburse you for all reasonable expenses incurred by you in
the proper performance of your duties under this contract, on production of
appropriate receipts.


6         HOURS OF WORK


6.1       Your normal working hours are 40 hours per week/from 0900 to 1800
Monday to Friday together with such additional hours as may be necessary for the
proper performance of your duties. This may include working in the evenings
outside normal office hours at weekends or on public holidays. No additional pay
or time off will be permitted.


6.2       In accordance with the Working Time Regulations 1998, your average
working time should not exceed 48 hours for each seven day period in any
reference period unless you have agreed, in a separate agreement, to opt-out of
this limit.



   

 4

 

--------------------------------------------------------------------------------

 



7         HOLIDAYS


7.1       You are entitled to 20 days’ holiday with pay every calendar year in
addition to bank and other public holidays. The Company’s holiday year runs from
1 st January to 31 st December.


7.2       Your holiday entitlement is inclusive of your statutory entitlement
which is twenty (20) days per annum. When calculating your statutory entitlement
bank and public holidays are taken into account. The statutory entitlement
cannot be carried over from one holiday year to the next and no pay in lieu can
be made to you.


7.3       Your entitlement to holiday accrues pro rata throughout each holiday
year (disregarding fractions of days). You will be deemed to have taken
statutory holiday first.


7.4       Any entitlement to holiday remaining at the end of any holiday year
over and above your statutory entitlement shall lapse and no payment in lieu
will be made for accrued untaken holiday.
 
            7.4.1    If you have taken holiday in excess of your entitlement on
termination of employment you will be required to give account for it and the
Company will make a deduction from your final salary payment accordingly. If you
have accrued holiday owing to you, the Company may at its discretion, require
you to take the outstanding holiday during any notice period or make a payment
in lieu thereof.
 
            7.4.2    For the purposes of clause 7.4.1 above, a day’s pay will be
calculated on the basis of 1/260th of your annual salary less deductions.
 
7.5       If your employment is terminated without notice, you will not be
entitled to holiday pay for holiday which would have accrued during the notice
period, had you continued to be employed throughout that time.


8         SICKNESS


8.1       The Company may from time to time require you to be examined by a
medical adviser nominated by the Company and you agree to provide such formal
consents as may be necessary for the results of such examinations to be
disclosed to the Company.


8.2       You will cease to accrue holiday, subject to any entitlement under
Working Time Regulations 1998 If you have been absent from work due to sickness
for four (4) consecutive weeks or more. If you are absent for a period of 180
consecutive days or 180 days in aggregate in any 12 month period, the Company
may terminate your employment on giving you one 12 months’ notice or may
terminate with immediate effect and make a payment in lieu of notice.


8.3       During any period of absence from work due to sickness or injury you
will be entitled to sick pay subject to satisfactory evidence from a medical
practitioner and inclusive of Statutory Sick Pay ( “SSP” ). The Company may also
deduct from these payments the amount of any social security benefits you may be
entitled to receive.



   

 5

 

--------------------------------------------------------------------------------

 



8.4       SSP regulations apply and the following should be noted:
 
            8.4.1    No SSP is payable for the first three (3) qualifying days
of a period of incapacity for work, unless these are linked to a previous period
of incapacity as set out at 8.4.3 below. These first three qualifying days are
referred as to “waiting days”.
 
            8.4.2    Provided the certification set out in clause 8.4.3 below is
supplied by you, SSP will be payable from the fourth qualifying day in a period
of incapacity for work up to a maximum of twenty eight (28) weeks. Qualifying
days are days of the week on which you are required to be available for work
within the terms of your contract.
 
            8.4.3    If two (2) periods of incapacity for work are linked by
fifty six (56) days or less and provided you have completed three waiting days
in the first period of incapacity, these will count as waiting days for the
purpose of the second period and the first day of absence in the second period
will qualify for payment of SSP.

NOTIFICATION OF ABSENCE
 
8.5       Payment of SSP (or any other payment during sickness) is conditional
upon your notifying the Company of your incapacity for work on the first day of
your absence and upon certifying your absence as follows:


            8.5.1    for absences of up to seven (7) successive calendar days
inclusive you must on your return to work complete and sign the Sickness
Declaration form, copies of which you may obtain from your immediate supervisor;
 
            8.5.2    for absences of eight (8) successive calendar days or more
you must supply a medical certificate signed by a Doctor and keep the Company
regularly informed about your expected date of return to work.
 
9          PENSION


9.1       There is currently no pension scheme applicable to your employment and
you will be contracted into the State Scheme. However, access to a Stakeholder
Pension is available to eligible employees.


9.2       Normal retiring age is sixty five (65).


10       TERMINATION


10.1     The Company may terminate this contract on giving you 12 months notice
in writing (the “Notice Term”) to expire at any time.


10.2     The Company may at any time and in its absolute discretion (whether or
not any notice of termination has been given under clause 10.1 above) terminate
this contract with immediate effect and make a payment in lieu of notice. This
payment will comprise solely your basic salary (at the rate payable when this
option is exercised) and shall not include any Pay For Performance, pension
contributions or any other benefits and shall be subject to deductions for
income tax and national insurance



   

 6

 

--------------------------------------------------------------------------------

 



contributions as appropriate. You will not, under any circumstances, have any
right to payment in lieu unless the Company has exercised its option to pay in
lieu of notice.


10.3     Your employment may be terminated by the Company without notice or
payment in lieu of notice only by reason of your gross misconduct. Examples of
gross misconduct are set out in the Company’s employee handbook, and the
disciplinary and appeal procedures set forth therein shall govern any such
circumstance.


10.4     Upon the termination by whatever means of this contract you shall
immediately return to the Company all documents, computer media, credit cards,
keys and all other property belonging to or relating to the business of the
Company which is in your possession or under your power or control and you must
not retain copies of any of the above.


10.5     In case you fail for a period of 180 consecutive days, or for shorter
periods aggregating more than 180 days during any twelve-month period, to render
the services contemplated hereunder for reasons other then sickness as described
in Section 8.2 above , then the Company, at its option, may terminate your
employment by notice from the Company to you, effective on the giving of 12
months such notice (“Disability”). or terminate with immediate effect and make a
payment in lieu of notice. In case of termination for Disability or Retirement
or Death, you will be entitled to your earned salary, your accrued vacation and
your basic salary (at the rate payable when this option is exercised) and to all
benefits vested at the effective date of termination. All payments shall be
subject to deductions for income tax and national insurance contributions as
appropriate .


10.6     You may also terminate your employment with the Company immediately
upon giving notice to the Company for Good Reason. For purposes of this
contract, Good Reason shall include a material breach by the Company of this
contract, a reduction in your compensation, title, position or duties. Within
five (5) business days of such termination by you, the Company shall pay to you
in a lump sum any earned salary, accrued vacation, one year of your basic salary
(at the rate payable when this option is exercised), and all benefits vested at
the time of termination, subject to appropriate deductions for income tax and
national insurance contributions




10.7     You may terminate your employment for any reason giving 90 days notice
to the Company. You shall be paid your basic salary through the end of such
90-day notice period, together with all benefits vested at the time of
termination. All payments shall be subject to deductions for income tax and
national insurance contributions as appropriate.


11        SUSPENSION


11.1     The Company may suspend you from your duties on full pay to allow the
Company to investigate any complaint made against you in relation to your
employment with the Company.


11.2     Provided you continue to enjoy your full contractual benefits and
receive your pay in accordance with this contract, the Company may in its
absolute discretion do all or



   

 7

 

--------------------------------------------------------------------------------

 



any of the following during the notice period or any part of the notice period,
after you or the Company have given notice of termination to the other, without
breaching this contract or incurring any liability or giving rise to any claim
against it:


           11.2.1   Exclude you from the premises of the Company
 
           11.2.2   Require you to carry out only specified duties (consistent
with your status, role and experience) or to carry out no duties
 
           11.2.3   Announce to any of its employees, suppliers, customers and
business partners that you have been given notice of termination or have
resigned (as the case may be)
 
           11.2.4   Prohibit you from communicating in any way with any or all
of the suppliers, customers, business partners, employees, agents or
representatives of the Company until your employment has terminated except to
the extent that you are authorised by the Chief Operating Officer in writing
 
           11.2.5   Require you to comply with any other reasonable conditions
imposed by the Company.
 
11.3     You will continue to be bound by all obligations owed to the Company
under this contract.


12        CONFIDENTIAL INFORMATION


12.1     You agree during and after the termination of your employment not to
use or disclose to any person (and shall use your best endeavours to prevent the
use, publication or disclosure of ) any confidential information:
 
           12.1.1   concerning the business of the Company and which comes to
your knowledge during the course of or in connection with your employment or
your holding office; or
 
           12.1.2   concerning the business of any client or person having
dealings with the Company and which is obtained directly or indirectly in
circumstances where the Company is subject to a duty of confidentiality.
 
12.2     For the purposes of paragraph 12.1.1 above information of a
confidential or secret nature includes but is not limited to information
disclosed to you or known, learned, created or observed by you as a consequence
of or through your employment, not generally known in the relevant trade or
industry, about the Company’s business activities, services and processes,
including but not limited to information concerning advertising, sales
promotion, publicity, sales data, research, programming and plans for
programming, finances, accounting, methods, processes, business plans (including
prospective or pending licence applications or investments in licence holders or
applicants), client or supplier lists and records, potential client or supplier
lists, and client or supplier billing.



   

 8

 

--------------------------------------------------------------------------------

 



12.3     This clause shall not apply to information which is:


            12.3.1  used or disclosed in the proper performance of your duties
or with the consent of the Company;
 
            12.3.2  ordered to be disclosed by a court of competent jurisdiction
or otherwise required to be disclosed by law;
 
            12.3.3  comes into the public domain (otherwise than due to a
default by you).


13        INTELLECTUAL PROPERTY


13.1     You shall assign with full title your entire interest in any
Intellectual Property Right (defined below) to the Company to hold as absolute
owner.


13.2     You shall communicate to the Company full particulars of any
Intellectual Property Right in any work or thing created by you and you shall
not use, assign, purport to assign or disclose to any person or exploit any
Intellectual Property Right without the prior written consent of the Company.


13.3     In addition to and without derogation of the covenants imposed by the
Law of Property (Miscellaneous Provisions) Act 1994 you shall prepare and
execute such instruments and do such other acts and things as may be necessary
or desirable (at the request and expense of the Company) to enable the Company
(or its nominee) to obtain protection of any Intellectual Property Right vested
in the Company in such parts of the world as may be specified by the Company (or
its nominee) and to enable the Company to exploit any Intellectual Property
Right vested in it to best advantage.


13.4     You hereby irrevocably appoint the Company to be your attorney in your
name and on your behalf to sign, execute or do any instrument or thing and
generally to use your name for the purpose of giving to the Company (or its
nominees) the full benefit of the provisions of this clause and in favour of any
third party a certificate in writing signed by any director or the secretary of
the Company that any instrument or act falls within the authority conferred by
this clause and shall be conclusive evidence that such is the case.


13.5     You hereby waive all of your moral rights (as defined in the Copyright,
Designs and Patents Act 1988) in respect of any act by the Company and any act
of a third party done with the Company’s authority in relation to any
Intellectual Property Right which is or becomes the property of the Company.


13.6     “Intellectual Property Right” means a copyright, know-how, trade secret
and any other intellectual property right of any nature whatsoever throughout
the world (whether registered or unregistered and including all applications and
rights to apply for the same) which:
 
            13.6.1  relates to or is useful in connection with the business or
any product or service of the Company; and


            13.6.2  is invented, developed, created or acquired by you (whether
alone or jointly with any other person) during the period of your employment
with the Company;

 

 

 9

 

--------------------------------------------------------------------------------

 
and for these purposes and for the purposes of the other provisions of this
clause 13, references to the Company shall be deemed to include references to
any Associated Company, as defined in Section 14.7 below.


14       POST-EMPLOYMENT RESTRICTIONS


14.1     You agree for a period of 12 months after the termination of your
employment that you shall not either on your own account or on behalf of any
other person, firm or company directly or indirectly, carry on or be engaged,
concerned or interested in any business which is competitive with the business
of the Company and with which you were actively involved in the twelve months
preceding the termination of your employment (the “Restricted Business” ) within
the territories of operation of the CME Group;


14.2     You agree, in connection with the carrying on of the Restricted
Business, that for a period of 12 months after the termination of your
employment, you shall not, either on your own account or on behalf of any other
person, firm or company directly or indirectly solicit or canvass for business
from any person, firm or company who at any time during the twelve months
preceding the termination of your employment was a customer of the Company or
any Associated Company and with whom during that period you had material
dealings;


14.3     You agree, in connection with the carrying on of the Restricted
Business that for a period of 12 months after the termination of your
employment, you shall not, either on your own account or on behalf of any other
person, firm or company directly or indirectly seek to do business and/or do
business with any person, firm or company who at any time during the twelve
months preceding the termination of your employment was a customer of the
Company or any Associated Company and with whom during that period you had
material dealings.


14.4     You agree for a period of 12 months following the termination of your
employment, that you shall not solicit or employ or cause to be employed,
whether directly or indirectly, any employee of the Company who has substantial
knowledge of confidential aspects of the business of the Company and with whom
at any time during the period of twelve months prior to such termination you had
material dealings.


14.5     Each of the restrictions in this clause shall be enforceable
independently of each other and its validity shall not be affected if any of the
others is invalid. If any of the restrictions is void but would be valid if some
part of the restriction were deleted, the restriction in question shall apply
with such modification as may be necessary to make it valid.


14.6     For the avoidance of doubt these restrictions shall not apply if the
Company terminates this contract in breach.


14.7     For the purposes of this clause and clause 13 , “Associated Company”
shall mean a subsidiary (as defined by the Companies Act 1985 as amended) and
any other company which is for the time being a holding company (as defined by
the Companies Act 1985 as amended) of the Company or another subsidiary of any
holding company.



   

 10

 

--------------------------------------------------------------------------------

 



15        DISCIPLINARY AND GRIEVANCE PROCEDURES
 
The Company’s disciplinary and grievance procedure is set out in the Company’s
employees handbook. It does not form part of your contract of employment and may
be applied at the Company’s sole discretion.


16        COLLECTIVE AGREEMENTS/WORKFORCE AGREEMENTS
 
There are no collective agreements or workforce agreements applicable to you or
which affect your terms of employment.


17        DATA PROTECTION


17.1     You acknowledge that the Company will hold personal data relating to
you. Such data will include your employment application, address, references,
bank details, performance appraisals, work, holiday and sickness records, next
of kin, salary reviews, remuneration details and other records (which may, where
necessary, include sensitive data relating to your health and data held for
equal opportunities purposes). The Company will hold such personal data for
personnel administration and management purposes and to comply with its
obligations regarding the retention of your records. Your right of access to
such data is as prescribed by law.


17.2     By signing this contract, you agree that the Company may process
personal data relating to you for personnel administration and management
purposes and may, when necessary for those purposes, make such data available to
its advisers, to third parties providing products and/or services to the Company
and as required by law.


18       CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
 
Unless the right of enforcement is expressly granted, it is not intended that a
third party should have the right to enforce the provisions of this contract
pursuant to the Contracts (Rights of Third Parties) Act 1999.


19       MONITORING OF COMPUTER SYSTEMS


19.1     The Company will monitor messages sent and received via the email and
voicemail system to ensure that employees are complying with the Company’s
Information Technology policy.


19.2     The Company reserves the right to retrieve the contents of messages for
the purpose of monitoring whether the use of the email system is in accordance
with the Company’s best practice, for the purpose of performance management, for
the purpose of monitoring whether use of the computer system is legitimate, to
find lost messages or to retrieve messages lost due to computer failure, to
assist in the investigations of wrongful acts or to comply with any legal
obligation.


19.3     You should be aware that no email or voice mail sent or received
through the Company’s system is private. The Company reserves and intends to
exercise its right to review, audit, intercept, access and disclose on a random
basis all messages created from it or sent over its computer system for any
purpose. The contents of email or voice mail so obtained by the Company in the
proper exercise of these powers may be disclosed without the permission of the
employee. Employees should be aware that



   

 11

 

--------------------------------------------------------------------------------

 



the emails or voice mails or any document created on the Company’s computer
system, however confidential or damaging, may have to be disclosed in court or
other proceedings. An email which has been trashed or deleted can still be
retrieved.


19.4     The Company further reserves and intends to exercise its right to
monitor all use of the internet through its information technology systems, to
the extent authorised by law. By your signature to this contract you consent to
any such monitoring.


20       INDEMNITY


20.1     The Company will indemnify you and pay on your behalf all Expenses (as
defined below) incurred by you in any Proceeding (as defined below), whether the
Proceeding which gave rise to the right of indemnification pursuant to this
Agreement occurred prior to or after the date of this Agreement provided that
you shall promptly notify the Company of such Proceedings and the Company shall
be entitled to participate in such Proceedings and, to the extent that it
wishes, jointly with you, assume the defence thereof with counsel of its choice.
This indemnification shall not apply if it is determined by a court of competent
jurisdiction in a Proceeding that any losses, claims, damages or liabilities
arose primarily out of your gross negligence, wilful misconduct or bad faith.


20.2     The term "Proceeding" shall include any threatened, pending or
completed action, suit or proceeding, or any inquiry or investigation, whether
brought in the name of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature, including, but not limited to,
actions, suits or proceedings brought under or predicated upon any securities
laws, in which you may be or may have been involved as a party or otherwise, and
any threatened, pending or completed action, suit or proceeding or any inquiry
or investigation that you in good faith believe might lead to the institution of
any such action, suit or proceeding or any such inquiry or investigation, by
reason of the fact that you are or were a director, officer, employee, agent or
fiduciary of the Company, by reason of any action taken by you or of any
inaction on your part while acting as such director, officer, employee, agent or
fiduciary or by reason of the fact that you are or were serving at the request
of the Company as a director, officer, employee, trustee, fiduciary or agent of
another corporation, partnership, joint venture, employee benefit plan, trust or
other enterprise, whether or not you are serving in such capacity at the time
any liability or expense is incurred for which indemnification or reimbursement
can be provided under this Agreement.


20.3     The term "Expenses" shall include, without limitation thereto, expenses
(including, without limitation, attorneys' fees and expenses) of investigations,
judicial or administrative proceedings or appeals, damages, judgements, fines,
penalties or amounts paid in settlement by or on behalf of you and any Expenses
of establishing a right to indemnification under this Agreement.


20.4  The Expenses incurred by you in any Proceeding shall be paid by the
Company as incurred and in advance of the final disposition of the Proceeding at
your written request. You hereby agree and undertake to repay such amounts if it
shall ultimately be decided in a Proceeding that you are not entitled to be
indemnified by the Company pursuant to this Agreement or otherwise.



   

 12

 

--------------------------------------------------------------------------------

 



20.5     The indemnification and advancement of Expenses provided by this
Agreement shall not be deemed exclusive of any other rights to which you may be
entitled under the Company’s Articles of Incorporation or Bye-Laws, any
agreement, any vote of stockholders or disinterested directors, the laws under
which the Company was formed, or otherwise, and may be exercised in any order
you elect and prior to, concurrently with or following the exercise of any other
such rights to which you may be entitled, including pursuant to directors and
officers insurance maintained by the Company, both as to action in official
capacity and as to action in another capacity while holding such office, and the
exercise of such rights shall not be deemed a waiver of any of the provisions of
this Agreement. To the extent that a change in law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Company's Articles of Incorporation, Bye-Laws and
this Agreement, it is the intent of the parties hereto that you shall enjoy by
this Agreement the greater benefit so afforded by such change. The provisions of
this Section 20 shall survive the expiration or termination, for any reason, of
this Agreement and shall be separately enforceable.


21       GENERAL


21.1  These terms must be read in conjunction with the Company’s employees’
handbook a copy of which you acknowledge you have received. If the terms of this
contract conflict with the terms set forth in the employee handbook, the terms
of this contract will prevail.


21.2  You hereby authorise the Company to deduct from any salary payable to you
any sums owing by you to the Company.


21.3  As from the effective date of this contract all other agreements or
arrangements between you and the Company shall cease to have effect.


21.4  This shall be governed by and construed in accordance with English law.
 
The Company and Wallace Macmillan agree to the terms set out above.


/s/ Robert E Burke


Robert E Burke

...............................................

Signed for the Company


/s/ Wallace Macmillan


Wallace Macmillan 

..............................................   
Signed by the Employee


March 17, 2003


 

13

 

--------------------------------------------------------------------------------

 


